Exhibit 10.2

Absorbable Endoureteral Stent

Advanced Development and Pilot Production:

A 12-Month Program Agreement Outline

Prepared for Valera Pharmaceuticals, Inc.

Issued: March 24, 2006

Revised: April 10, 2006

This document entails (1) background and specific aims of the 12-month program;
(2) an outline of major experimental segments; (3) target dates for completion
of program segments; (4) program monitoring and review, (5) program budget and
disbursement schedule; (6) licensing and manufacturing agreements; and
(7) contingency plans.

I. Background and Specific Aims of the 12-Month Program—This section provides an
outline of the 12-month program consisting of two parts, which will be pursued
simultaneously for the first 3-month period of the program. The first part is a
3-month fast-track advanced development on the fast-absorbing EUB-Mk stent for
which the exploratory studies were commenced on February 28, 2006. The specific
aims of this part are (1) to develop the EUB-Mk stent to allow its use for the
animal study (planned to commence by May 8, 2006), along with the moderately
absorbing radiopaque EUB stent (as noted in the final report of March 23, 2006,
and agreed upon during the March 10, 2006, joint meeting and action items of
March 18, 2006), and to prepare reproducibly using a validated process, the
sterilized EUB and EUB-Mk stent needed for the animal studies; and (2) to
validate the polymer synthesis, fibers processing (spinning, knitting, and
coiling), lab-scale stent assembling process, and Et-O sterilization/packaging ,
prepare SOPs thereof, and use these SOPs for preparing the stents for the animal
studies. The second part of the program deals primarily with scale-up and pilot
production which was initiated on March 13, 2006, and will continue to
February 27, 2007. The specific aims of the second segment are to (1) implement
any changes in stent composition and design which are deemed necessary as per
the results of the animal study; (2) develop needed equipment for up-scaled
assembly of the EUB and EUB-Mk stents; (3) validate the up-scaled assembling
process for EUB and EUB-Mk and demonstrate equivalence to those assembled on a
laboratory scale; (4) implement any needed changes of any of the processes
throughout the study; (5) purchase needed equipment for pilot production,
complete the IQ/OQ/PQ for each newly installed piece of equipment for the
initial production scheme; and (6) prepare stent on a pilot production scale as
per specifications.

II. Outline of Major Experimental Segments:

Segment One—This consists of (1) preparing selected EUB-Mk polymers and
processing to 2-component stents (elastomeric film reinforced with knitted
monofilament); (2) selecting one composition for pursuing process validation of
all steps leading to lab-scale assembling, packaging, and sterilization;
(3) preparing the SOPs for all processes; and (4) preparing the EUB-Mk stents
needed for the animal study as per the respective SOPs.

Segment Two—This pertains to the 3-component EUB stent (elastomeric film
reinforced with a combination of a coiled monofilament and knitted multifilament
yarns). The experimental plans required to date for this segment are the same as
those described in items 2 and 4 of Segment One.



--------------------------------------------------------------------------------

Segment Three—This consists of (1) preparation of tentative specifications for
EUB and EUB-Mk stents and use to release of devices geared for use in the animal
studies; (2) shipment of packaged (using a Poly-Med prototype design) sterile
stents to designated animal facilities; and (3) initiation of informal stability
study at 4, 25, and 50°C on packaged sets of both stents.

Segment Four – This deals with (1) developing in-house equipment for mechanical
winding and thermoforming the coil component of the EUB; (2) confirming the
reproducibility of the coil preparation of item 1; (3) validating the coil
preparation scheme and preparing an SOP therefor; and (4) assembling a number of
EUB stents using the coil made as per the SOP of item 3 and verifying
equivalence to those based on the hand-wound coil of Segment Two.

Segment Five—This consists of (1) identifying critical composition, design, and
package features as per the results of the animal studies (pilot and/or main);
(2) implementing needed optimization at the respective steps of the finished
stent; and (3) determining that the implemented changes do not require repeating
parts or all of the animal studies.

Segment Six—This deals with scale-up of all processes beyond polymer synthesis
and spinning and entails (1) purchasing additional knitting equipment and
verifying suitability for producing needed constructs; (2) developing up-scaled,
multiple film casting stations and verifying their suitability for use in stent
assembling; (3) purchasing new Et-O sterilizers and validating their use for
multiple station sterilization of stents; (4) optimizing the primary packaging
and purchasing up-scaled equipment and verifying their equivalence to those used
in Segment Three; (5) purchasing and developing up-scaled packaging equipment
and validating its use for producing packaged devices; (6) developing a
consistent packaging scheme; (7) purchasing needed labeling equipment and
developing a consistent labeling and shipping scheme; (8) establishing a Q.C.
system; and (9) supporting Valera Pharmaceuticals’ efforts in securing
regulatory approval.

Segment Seven—This is to (1) complete needed IQ/OQ/PQ of newly purchased
equipment; (2) establish final product release specifications; (3) prepare first
pilot lot of stents as per established product specifications; and (4) pilot
testing the established Q.C. system.

III. Target Dates for Completion of Program Segments

 

Program Segment

   Target date for
Completion    Program Segment    Target Date for
Completion

One

   5/5/2006    Five    9/15/2006

Two

   5/5/2006    Six    12/15/2006

Three

   6/12/2006    Seven    2/27/2007

Four

   8/11/2006      

IV. Program Monitoring and Review—A brief activity report will be issued after
the completion of each segment, which will be used in a discussion to be held
during a teleconference shortly after the report distribution. In-person review
meetings will be conducted



--------------------------------------------------------------------------------

during the 2nd and 4th quarter of 2006 and 1st quarter of 2007. A brief report
will be issued shortly after the completion of the program.

V. Program Budget and Disbursement Schedule—The basic total program budget
(including materials, labor, and overhead) is $220,600, $20,600 to be paid upon
acceptance of the proposed program followed by five equal payments of $40,000
following the completion of Segments Three, Four, Five, Six, and Seven,
respectively.

In the event of my unexpected but justifiable reason Valera Pharmaceuticals
decides to abandon the program at any milestone, Valera Pharmaceuticals, Inc.,
will only pay the scheduled payment for the succeeding milestone.

This budget will be reviewed following the completion of Segment Five to
determine the need for increasing it to accommodate any unexpected increase in
cost of completing the program beyond this segment.

VI. Licensing and Manufacturing Agreement—After reviewing the key Poly-Med
patent applications, forwarded to Dr. Kuzma on March 16 (SHA-64 CIP and SHA-75),
by Valera Pharmaceuticals legal consultant, arrangements will be made to
formalize a mutually acceptable licensing agreement. This will be in concert
with the primary elements of the agreement included in the approved April 27,
2005 revised proposal. Shortly after the successful conclusion of Segment Three,
a formal manufacturing/supply agreement will be completed. It is understood that
Poly-Med’s attorney will handle the Poly-Med intellectual properties matters
related to this program. It is also understood that Poly-Med will be responsible
for U S. filing, legal, and maintenance fees for pending (our files SHA-64,
SHA-64 CIP, SHA-75, and SHA-79) and future applications associated with the
program. Meanwhile Valera Pharmaceuticals will be responsible for the
corresponding expenses associated with foreign filings if it wishes to secure
patent protection in foreign countries.

VII. Contingency Plans—Outline below are the contingency plans to address any
unexpected complications at critical segments of the program.

A. First Potential Complication: Unavailability of an animal facility to conduct
the pilot study in a timely manner.

Contingency Plans—Using Dr. Chew’s draft for the pilot study protocol, Poly-Med,
with the assistance of Godley-Snell Research Center (G-SRC) staff of Clemson
University, have prepared a formal protocol. This will be submitted to the
University Animal Research Committee on March 29, 2006 for review on April 12,
2006. If approved, the pilot study may be conducted at G-SRC by Dr. Chew and
Poly-Med/G-SRC staff.

B. Second Potential Complication: Results of the pilot study uncover undesirable
deployment, functional and/or fragmentation features.

Contingency Plans—The advanced development studies are designed to allow
implementing needed composition and/or design changes within an eight-week
period. This may result in an eight-week delay in completing Segment Six.
However, more effort will be allocated to Segment Seven to complete the overall
plans with only a four-week delay.



--------------------------------------------------------------------------------

C. Contingency Terms Pending Results of Animal Pilot Study:

In the event that results of the pilot animal study, that is to be completed by
June 12, 2006, do not provide sufficient confidence for Valera Pharmaceuticals
to continue its support of the 12-month program, Valera Pharmaceuticals
supported activities will be suspended in concert with the term of Section V of
this Agreement. More specifically, Valera Pharmaceuticals will pay Poly-Med
$20,600 upon signing this Agreement and two equal payments of $40,000 on June 12
and August 11, 2006. Upon meeting these terms, Valera Pharmaceuticals will have
no financial obligation to Poly-Med, signaling the automatic termination of this
Program Agreement following the August 11, 2006 payment.

 

This R&D Proposal is accepted by:     Poly-Med, Inc.     Valera Pharmaceuticals,
Inc. /s/ S.W. Shalaby     /s/ Peter Kuzma Signature     Signature S. W. Shalaby
    Peter Kuzma Print name     Print name President and Director of R&D     VP,
R&D Title     Title April 10, 2006     April 21, 2006 Date     Date